                 Case 1:19-cv-07160-ALC Document 37 Filed 01/28/21 Page 1 of 1

                                                                                         •.   l



                                                                                              i ( ' .\ f   j \' i. : ;
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                              "·"
---------------------------------------------------------X
                                                                                          (
                                                                                          '_.f.

ALT AUNE BROWN,
                                   Plaintiff,
                                                                         19 CIVIL 7160 (ALC)

                 -against-                                           DEFAULT JUDGMENT

3700 DELI & GROCERY INC., ET AL.,
                    Defendants.
---------------------------------------------------------X

         It is hereby   ORDERED, ADJUDGED, AND DECREED, That pursuant to the Court's Opinion

and Order dated January 27, 2021, Plaintiffs motion for default judgment is GRANTED in part. Defendants 3700

Deli & Grocery Inc., Magenta Realty LLC, and 2 Deli Grocery Inc. are ORDERED to take necessary steps to

provide an accessible entrance and install a ramp with appropriate slope and signage, and/or otherwise provide

an accessible and properly designated entrance at the Premises, 3700 White Plains Rd, Bronx, New York I 0467;

provide signage addressing people with disabilities telling them that accessible services are provided; and provide

a safe and accessible emergency exit. Defendants are further ORDERED to pay Plaintiff $1000 in compensatory

damages. It is further ordered that (1) Defendants shall submit to Plaintiffs counsel a report detailing architectural

plans to cure the accessibility issue with the entrance of the Premises within 60 days, (2) Plaintiff shall have 20

days from receipt of such report to consent or seek further relief from this Court, and (3) Defendant shall make

the designated modification within 60 days of Plaintiff's consent or a ruling by this Court on any request for

further relief; accordingly, the case is closed.

DATED: New York, New York
       January 28, 2021

                                                              RUBY J. KRAJICK

                                                               Clerk of Court

                                                        BY:     {!Yla,~
                                                               Deputy Clerk
